DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 9-11, filed 07/13/2021, with respect to the claims rejections under 35 U.S.C. 112 and 103 have been fully considered and are persuasive. The amendments overcome the prior art and 112 rejections presented in the Final Rejection dated 04/16/2021. Therefore, the rejections of claims 1-17 have been withdrawn. 
No prior art alone or in combination with references discloses a selective hydrogenolysis process as recited in claims 1 and 14. With specific regards to claim 1, no prior art discloses or reasonably suggests a catalyst consisting of nickel nanoparticles deposited on alumina or silica for use in selective hydrogenolysis of hydrocarbons comprising one or more alkyl groups having 
The closest prior art of record, Detjen et al. (US 2019/0359542 A1), discloses a process for producing xylene from C9+ aromatic hydrocarbons comprising contacting a first feedstock comprising C9+ aromatic hydrocarbons with a first catalyst in the presence of hydrogen under effective vapor phase dealkylation conditions to dealkylate part of the C9+ aromatic hydrocarbons and produce a first product comprising benzene, toluene, xylenes and residual C9+ aromatic hydrocarbons (Abstract; [0024]; [0025]; [0034]). The dealkylation is carried out in the presence of a catalyst comprising preferably platinum and a refractory oxide ([0033]-[0035]), a temperature of about 300 to 500oC, a pressure of about 790 to about 7000 kPa, a H2:HC molar ratio of about 1 to about 10 and a WHSV of about 2 to about 20 h-1 ([0041]). Detjen discloses that the dealkylation stage treats C9+ aromatics that are imported as a fresh feed or extracted from a stream within the overall aromatic complex (Figure 2; [0066]; [0068]). Detjen also discloses that the process may further comprise a transalkylation unit 18 wherein toluene and mesitylene (trimethylbenzene) is converted into xylenes and a distillation train for recovering xylene from other aromatics ([0044]; [0064]; [0066]). 
Detjen fails to disclose a catalyst consisting of nickel nanoparticles deposited on alumina or silica, and fails to disclose that the distillation train comprises a benzene column, toluene column, xylene separation column and heavy aromatics separation column. Detjen also fails to disclose that the fractionation train extracts benzene, toluene and xylenes from a reformate stream comprising compounds having at least 6 carbon atoms. 

Li et al. (US 2016/0318004 A1), directed to supported nanoparticles, discloses supported NiPt nanoparticles useful in hydrogenolysis ([0035]). While Li discloses hydrogenolysis, Li fails to disclose or suggest any specific hydrogenolysis and also does not appear to disclose a catalyst consisting of nickel nanoparticles deposited on alumina or silica.
WO 2017/063558 A1, directed to catalytic hydrogenolysis and preparation of composite materials for use therein, discloses metal nanoparticles including nickel, however, is just generally directed to hydrogenolysis and fails to provide a reasonable expectation of success in applying the composite material to a selective hydrogenolysis process to convert one or more alkyl groups having at least two carbon atoms attached to a benzene nucleus into one or more methyl groups and produce xylenes. WO 2017/063558 is primarily focused on carbon-oxygen and carbon-carbon bonds in aromatics and doesn’t provide any direction that would lead one of ordinary skill to use the catalyst specifically for the selective hydrogenolysis as claimed. Additionally, the reference provides no direction to choose nickel out of all the disclosed metals for use in a specific type of hydrogenolysis reaction. 
Therefore, claims 1-10 and 12-17 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772